         Case 1:18-cv-08266-PGG Document 17 Filed 12/11/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 PHILLIP SULLIVAN, JR., on behalf of
 himself and all others similarly situated,

                            Plaintiff,                                ORDER

              - against -                                       18 Civ. 8266 (PGG)

 BRAVO MEDIA LLC,

                            Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

               On February 15, 2019, this Court approved the parties’ joint stipulation

dismissing the entire action with prejudice. (Dkt. No. 14) Therein, the parties asked this Court

to “retain jurisdiction over the parties and the action until December 1, 2020 for the sole purpose

of enforcement of the parties’ obligations under Section 2(C) of the parties’ Confidential

Settlement Agreement and Release of Claims.” (Id. at 1) Having consulted with the parties, the

Clerk of Court is hereby ordered to close this case.

Dated: New York, New York
       December 11, 2020
